Citation Nr: 1203913	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  07-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 14, 1965, to June 9, 1965.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2006 decision, by the Department of Veterans Affairs (VA) in San Juan, Puerto Rico, Regional Office (RO).  The Board previously remanded this matter in October 2010.

In an October 2010 written argument, the Veteran's representative raised a claim to reopen a service connection claim for residuals of a broken rib, on the Veteran's behalf; however, the matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board, in October 2010, remanded this matter and instructed the RO to "make an attempt to secure the [V]eteran's service personnel records."  Pursuant to this instruction, the RO contacted the appropriate government repository and requested his service personnel records; however, the records provided pertain to another Veteran.  As his representative notes in October 2011 written argument, although the records reflect the Veteran's name, a review reveals other relevant identifiers, such as his social security number, date of birth and dates of service, do not match those found on the Veteran's claims form or DD-214.  Ultimately, the request for service personnel records did not adequately comply with the October 2010 remand instructions and the Board is without discretion and must remand the claim to ensure compliance with this directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Veteran presently seeks service connection for a low back disability and he has provided a competent account of low back symptomatology, to include in-service onset and post-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the evidence confirms currently diagnosed low back condition.  As such, the Board finds that a remand for an appropriate examination is necessary to determine if the Veteran's claimed condition is related to military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the record suggests that the Veteran receives regular VA treatment; however, relevant records of his VA care, dated since September 2006, have not been associated with the claims folder.  The evidence also raises the possibility that the Veteran also receives private treatment for his low back condition, but the record does not reflect sufficient attempts to obtain any such records.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus, the Board has no discretion and must remand this case to obtain any outstanding VA and private records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his low back symptomatology, to include a possible relationship to active military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the National Personnel Records Center (NPRC), or any other appropriate repository, and request the Veteran's service personnel records, ensuring such request contains the Veteran's proper identifying information.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

3.  The RO must contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any post-service treatment and hospitalization for a low back condition.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records via the procedures set forth in 38 C.F.R. § 3.159(c)(1).  All development efforts should be associated with the claims file.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's low back condition, dated since September 2006.  Any negative response should be in writing and associated with the claims folder.  

5.  After associating all outstanding records and lay statements with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and etiology of any low back disorder.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology and onset.  The examiner must diagnose any present low back disability(ies).  Then, for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition (a) is related to active service; and (b) had its onset during active service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent account of symptomatology; (II) a March 1995 psychiatric examination report; (III) a March 1995 neurological examination; (IV) an April 1995 disability determination examination report; and (V) any other evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

6.  Then, upon ensuring all of the aforementioned development is in English, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

